NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1


 


              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted January 14, 2013*
                                  Decided January 23, 2013

                                           Before

                               RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge

                               DIANE S. SYKES, Circuit Judge

No. 12‐1495

STANLEY HOWARD,                                     Appeal from the United States District
     Plaintiff–Appellant,                           Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 03 C 8481
LAWRENCE LYKOWSKI and
RANDOLPH M. JOHNSTON,                               Elaine E. Bucklo,
    Defendants–Appellees.                           Judge.



                                         O R D E R

       After serving 16 years on Illinois’s death row for murder, Stanley Howard was
pardoned in 2003 by Governor George Ryan after the Governor’s office concluded that three
Chicago police officers had tortured him into falsely confessing to murder. Invoking 42
U.S.C. § 1983, Howard sued the City of Chicago and the officers involved in torturing him,


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐1495                                                                             Page 2

alleging that they violated his right to due process. Howard settled with the City and
officers, but in the meantime he joined as defendants Lawrence Lykowski and Randolph
Johnston, two Assistant State’s Attorneys. These two prosecutors, Howard acknowledges,
did not participate in his trial. He contends nonetheless that they violated his constitutional
right to due process by suppressing an investigation that, he believes, would have disclosed
in time for his trial exculpatory evidence of the torture.

       After the police tortured Howard in 1984, he complained to the City’s Office of
Professional Standards, which began to investigate his allegations. In this suit, Howard’s
evidence against Lykowski and Johnston consists of two pieces of evidence from that
investigation. The first is a log‐book entry written by the investigator who was looking into
Howard’s torture complaint. This entry, dated July 11, 1985, notes a decision to defer the
investigation during the pendency of Howard’s trial, purportedly on the request of
Lykowski: “Per ASA Laurence Lykowski O.P.S. was requested to defer any further
investigation concerning [Howard’s allegation] during the court litigation.” Nothing further
appears in the investigation log until the investigator filed a memorandum dated March 16,
1987. The latter entry is Howard’s second piece of evidence. The memo, written by the same
investigator, says:

       ASA Randy Johnston telephoned the reporting investigator. [He] informed
       the reporting investigator that [Howard’s allegation of torture] was disposed
       of in court and the Office of Professional Standards may resume the internal
       investigation. Reporting investigator was further informed that Mr. Stanley
       Howard was found guilty of all charges and given a life prison sentence.

In fact, Howard was not convicted until a month later, on April 13, 1987, and he was
sentenced to death, not life in prison. But Howard’s motion to suppress his torture‐induced
confession was denied two months before the memo’s date, after a hearing during which
the three police officers accused of torture were questioned about Howard’s allegations.
Three months after the investigation resumed, the Office of Professional Standards
concluded that the torture charges were “not sustained.”

      The district court granted summary judgment for Lykowski and Johnston. Over the
defendants’ hearsay objections, the court assumed the admissibility of the log entry and
memo. It concluded, nonetheless, that the evidence was insufficient to establish liability
because Howard could only speculate about whether the investigation would have
uncovered exculpatory evidence had it not been delayed. Howard also failed, the court
reasoned, to establish that either defendant actually had caused the delay, because the
prosecutors did not have command authority over the Office of Professional Standards.
No. 12‐1495                                                                                 Page 3

      On appeal Howard argues that a reasonable jury could infer from the log‐book entry
and memo that Lykowski and Johnston had impeded the investigation of his alleged abuse.
He argues that had the investigation not been disrupted, it would have uncovered
exculpatory evidence of his torture that he could have used during his trial to prevent his
wrongful conviction of the murder.

        Howard bases his arguments on a theory of due process closely related to the rule
from Brady v. Maryland, 373 U.S. 83, 87 (1963). Brady provides that prosecutors violate a
defendant’s right to due process in a criminal trial when they fail to disclose all material,
exculpatory evidence known to the government. Id; see also Toliver v. Pollard, 688 F.3d 853,
857 (7th Cir. 2012). Howard’s argument relies on the derivative principle that state actors
violate a litigant’s right to due process if they “conceal or obscure important facts about a
crime,” like torture, thereby impeding the litigant’s access to the courts to redress injuries.
Vasquez v. Hernandez, 60 F.3d 325, 328 (7th Cir. 1995) (citing Bell v. City of Milwaukee, 746 F.2d
1205, 1261 (7th Cir. 1984), overruled in part on other grounds by Russ v. Watts, 313 F.3d 783 (7th
Cir. 2005)); see also Cefalu v. Village of Elk Grove, 211 F.3d 416, 422–23 (7th Cir. 2000); Harbury
v. Deutch, 244 F.3d 956, 959–60 (D.C. Cir. 2001) (collecting cases). Under this theory, Howard
contends that Lykowski’s request to abort the investigation and Johnston’s belated clearance
to resume it violated due process by preventing the discovery of evidence that would have
exculpated him at trial. 

        Even if we assume that the log entry and memo are admissible (and this is a very
generous assumption for Howard), they cannot sustain Howard’s theory of liability.
Howard acknowledges that under Brady itself the state has no duty to search for
exculpatory evidence. See United States v. Tadros, 310 F.3d 999, 1005 (7th Cir. 2002) (“This
court has held many times that Brady does not require the government to gather
information or conduct an investigation on the defendant’s behalf.”). But Howard’s claim
fails for a more fundamental reason: Lykowski’s and Johnston’s interference could not have
hindered his ability to bring the torture to the attention of the court, because he, as the
victim, already knew about it. See Sornberger v. City of Knoxville, Ill., 434 F.3d 1006, 1028–29
(7th Cir. 2006) (rejecting due‐process claim that officers must disclose to defense or
prosecution coercive tactics used to obtain a confession); Cefalu, 211 F.3d at 423–24
(distinguishing cases in which plaintiffs lack knowledge of facts necessary to file claims
from cases in which plaintiffs are also victims of alleged harm and thus know the facts). The
defendants therefore did not violate Howard’s right to due process by delaying an
investigation into conduct already known to him.

        Beyond this legal deficiency, Howard cannot overcome another obstacle to recovery:
His legal theory requires evidence that the investigation, had the two prosecutors not
interfered with it, would have yielded exculpatory information. See Harris v. Kuba, 486 F.3d
No. 12‐1495                                                                            Page 4

1010, 1014–15 (7th Cir. 2007); Vazquez, 60 F.3d at 328. But the only evidence in the record on
this point is to the contrary. Three months after the investigation resumed, the investigator
found no evidence of torture. And at the hearing on Howard’s motion to suppress his
confession, Howard’s counsel had access to the three police officers accused of torture. 
Even after counsel questioned them under oath, the trial judge refused to suppress the
confession. Thus, far from containing evidence that an uninterrupted investigation into the
torture allegations would have yielded favorable evidence, the record suggests the opposite.
Howard’s claim that Lykowski and Johnston are personally liable for preventing the
discovery of material, exculpatory evidence, thus rests on speculation, which does not
create a genuine issue of fact. See Carroll v. Lynch, 698 F.3d 561, 565 (7th Cir. 2012);
Argyropoulos v. City of Alton, 539 F.3d 724, 732 (7th Cir. 2008).

       We have considered Howard’s other arguments and do not find them persuasive. 

                                                                                   AFFIRMED.